Citation Nr: 0635986	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-43 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for residual of a 
fracture of the left fifth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(RO).

The issues of entitlement to service connection for a heart 
disorder and an abdominal aortic aneurism, to include as due 
to exposure to Agent Orange, were raised by a statement 
received in July 2005, and also by testimony received by the 
Board in May 2006.  These issues have not been developed for 
appellate review and are therefore referred to the RO for 
appropriate disposition. 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran testified at his hearing before the Board that he 
incurred additional residuals of his left hand injury in 
service other than the fracture to his left fifth finger.  
Moreover, the last VA examination was in 2003, and since that 
time, there are reports that indicate conflicting 
radiological findings with regard to whether there is 
arthritis in the left finger.  Accordingly, an additional 
examination to determine the nature and extent of any 
residuals of an inservice injury to the left hand is 
necessary.  38 C.F.R. §§ 3.326, 3.327 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the nature and extent of any residuals of 
an injury to the left hand, to include a 
fracture of the left fifth finger.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished, to include x-rays.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the requested 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
neurological, muscular, and skeletal 
findings are the result of the veteran's 
inservice left hand injury.  The examiner 
must also state whether there is 
radiological findings of arthritis in the 
left fifth finger that is the result of 
the inservice fracture of the left fifth 
finger.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


